IN THE UNITED STATE DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

§

JOSE L, OLIVA, §
Plaintiff, § CAUSE NO. 3:18-CV-00015-FM

¥. §

§

UNITED STATES OF AMERICA, §

MARIO J. NIVAR, HECTOR §

BARAHONA and MARIO GARCIA, §

Defendants, §

DEFENDANTS MARIO J, NIVAR, HECTOR BARAHON, and MARIO GARCIA’S
MOTION FOR SUMMARY JUDGMENT

Defendants Mario J. Nivar, Hector Barahona, and Mario Garcia move for summary

judgment and in support thereof would respectfully show the Court the following.

SUMMARY OF THE ARGUMENT

Plaintiff has brought a civil complaint urging this Court to find that, first, he was the
subject of False Arrest or False Imprisonment and Assault which are brought under the umbrella
of the Federal Tort Claims Act; and second, that Bivens and its progeny have created a
Judicially recognizable cause of action for the alleged conduct occurring on or about February
16, 2016.

Defendants Mario J. Nivar, Hector Barahona, and Mario Garcia are federal employees
employed by the Veteran’s Affairs Department to provide security for physicians and patients in

El Paso, Texas. All three individuals are named as the defendants in this case, along with the

United States of America. Defendants demonstrate that the Plaintiffs Complaint does not

 

 

 
 

plausibly plead facts that overcome the defense of qualified immunity, and named individual
Defendants are entitled to summary judgment.
FACTS
A fact appendix is filed with this motion.
PROCEDURAL HISTORY

This case was originally filed on January 16, 2018, approximately 30 days before the
statute of limitations ran. Limited discovery ensued until Counsel for the individual defendants
filed their entry of appearances after this Court held a Status Conference on September 24, 2018,
wherein this Court Ordered the individual Defendants named herein to obtain private Counsel.
The Parties have submitted to mediation as directed but were unable to resolve any of the matters
pending in this cause of action. This Court’s scheduling Order, among other dates, set a deadline

of July 7, 2019, to submit any dispositive motions for the Court to hear prior to trial.

 
ARGUMENT AND AUTHORITIES

L The Individual Defendants are entitled to Qualified Immunity for the claims
brought under the Federal Tort Claims Act 28 U.S.C. 1346 et.seq.

Summary judgment is appropriate only if “the movant shows that there is no genuine
issue as to any material fact and the movant is entitled to judgment as a matter of law.” FED. RULE
civ. proc. 56(a). In making that determination, a court must view the evidence “in the light most
favorable to the opposing party.” See Tolan v. Cotton, 572 U.S. 650, 656-57, 134 S. Ct. 1861,
1866, 188 L. Ed. 2d 895 (2014) citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S.Ct.
1598, 26 L.Ed.2d 142 (1970); see also Anderson, supra, at 255, 106 S.Ct. 2505,

In resolving questions of qualified immunity at summary judgment, courts engage in a
two-pronged inquiry. The first asks whether the facts, “[tJaken in the light most favorable to the
party asserting the injury, ... show the officer's conduct violated a [federal] right [.]” See Saucier
y. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). When a plaintiff alleges
excessive force during an investigation or arrest, the federal right at issue is the Fourth
Amendment right against unreasonable seizures. See Graham v, Connor, 490 U.S. 386, 394, 109
S.Ct. 1865, 104 L.Ed.2d 443 (1989). The inquiry into whether this right was violated requires a
balancing of ‘“‘the nature and quality of the intrusion on the individual's Fourth Amendment
interests against the importance of the governmental interests alleged to justify the intrusion.””

See Tolan v. Cotton’, 572 U.S. 650, 655-56, 134 S. Ct. 1861, 1865-66, 188 L. Ed. 2d 895 (2014)

 

' On remand, Tolan v. Cotton, No. 4:09-CV-1324, 2015 WL 5310801 (S.D. Tex. Sept. 11, 2015), the
Southern District of Texas granted Motion for Summary Judgment in favor of the City of Bellaire, Texas
and the police officer involved in shooting the Plaintiff during an encounter wherein the Plaintiff filed suit
on the theory of excessive force in violation of the Texas Tort Claims Act and 42 U.S.C. 1983. The Court
reviewed the actions of the officer involved in the shooting in light of the standard espoused by the United

 
citing Tennessee v. Garner, 471 U.S. 1, 8, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985); see Graham,
supra, at 396, 109 S.Ct. 1865.

The second prong of the qualified-immunity analysis asks whether the right in question
was “clearly established” at the time of the violation. See Hope v. Pelzer, 536 U.S. 730, 739, 122
S.Ct. 2508, 153 L.Ed.2d 666 (2002). Governmental actors are “shielded from liability for civil
damages if their actions did not violate ‘clearly established statutory or constitutional rights of
which a reasonable person would have known.” Ibid. “[T]he salient question ... is whether the
state of the law” at the time of an incident provided “fair warning” to the defendants “that their
alleged [conduct] was unconstitutional.” Id., at 741, 122 S.Ct. 2508. See Tolan v. Cotton, 572
U.S. 650, 656, 134 S. Ct. 1861, 1866, 188 L. Ed. 2d 895 (2014).

In cases alleging unreasonable searches or seizures, we have instructed that courts should
define the “clearly established” right at issue on the basis of the “specific context of the case.”
See Tolan v. Cotton, 572 U.S. at 657 citing Saucier, supra, at 201, 121 S.Ct. 2151; see also
Anderson v. Creighton, 483 U.S. 635, 640-641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).

In the immediate case, Plaintiff alleges that he was detained against his will and assaulted
while entering the Veteran’s Administration Clinic in El Paso. (see Attached sworn answers to
Defendant, Mario Garcia’s Interrogatories at page 5—exhibit 4 attached hereto). Plaintiff admits
that he was asked for identification and that he did not have it on his person. (see Id.) Plaintiff
further admits that he was entering a secure area as he was having to submit to a security
checkpoint. (see Id.) This factual recitation is also reflected in the Original Complaint filed on

January 16, 2018.

 

Supreme Court in Tolan I, and entered Judgment in favor of the Defendants.
 

Contained within the attached affidavits are sworn statements that clearly outline the
official protocol followed by each and every named individual defendant during the incident in
question. The attached affidavits state that the Plaintiff was not permitted to enter given his lack
of identification, and that this procedure was required of all persons attempting to enter the VA
facility. (see attached sworn affidavits of each individual defendant).

iI. The Bivens claims fails as Defendants are Entitled to Qualified Immunity Pursuant
to Abassi v. Ziglar

A federal official is immune from a Bivens suit unless the plaintiff shows (1) that the
official’s conduct violated a constitutional right, and (2) that at the time the alleged violation
occurred, the right was clearly established. See Saucier v. Kaiz, 533 U.S. 194, 202 2001);
Pearson v. Callahan, 555 U.S. 223, 233-36 (2009). The qualified-immunity inquiry turns on the
“objective legal reasonableness” of the official's acts, see Harlow v. Fitzgerald, 457 U.S. 800,
819, 102 S.Ct. 2727, 73 L.Ed.2d 396, “assessed in light of the legal rules that were ‘clearly
established’ at the time [the action] was taken,” See Anderson v. Creighton, 483 U.S. 635, 639,
107 S.Ct. 3034, 97 L.Ed.2d 523. If it would have been clear to a reasonable officer that the
alleged conduct “was unlawful in the situation he confronted,” see Saucier v. Katz, 533 U.S. 194,
202, 121 S.Ct. 2151, 150 L.Ed.2d 272, the defendant officer is not entitled to qualified immunity.
But if a reasonable officer might not have known that the conduct was unlawful, then the officer
is entitled to qualified immunity. See Ziglar v. Abbasi, 137 8. Ct. 1843, 1850, 198 L. Ed. 2d 290
(2017).

Under the standard set forth in Abbasi it is clear that the individual defendants’ actions

are well within the realm of reasonable law enforcement protocol. The attached affidavits from

 
each individual defendant reflects the reasoning for detaining an unlawful entrant onto federal
property. The three individual defendants were charged with safeguarding the VA clinic; their
actions collectively were just that. The Plaintiff admits he did not have identification on his
person upon attempting to the clinic. (see Exhibit 4 at pg. 5). The Abbasi Court's proscribed test
for the application of qualified immunity for law enforcement provided that a reasonable officer
would not have considered the conduct unlawful. Even looking at the Plaintiff's rendition of
facts, although disputed, the three individual defendants requested identification from a guest at a
federal facility, when it wasn’t presented, detained the offender, and subdued said individual
until he was no longer deemed a threat. (see Plaintiff's Original Complaint at pg. 6 paragraphs 9-
17).

These facts convincingly demonstrate that the individual defendants have absolutely no
personal liability as plead for in the Plaintiff's Original Complaint. Accordingly, the Defendants
respectfully request that the Court grant the motion for summary judgment.

Respectfully submitted,

Ortega, McGlashan, Hicks & Perez, PLLC
/s/ Gabriel 8. Perez

Gabriel S. Perez,

Email: gabrielperez@omhplaw.com
Texas Bar Number: 24063580

New Mexico Bar Number: 128388

609 Myrtle Ave. Suite 100

El Paso, TX 79901

Email Address: gabrielperez@omhplaw.com
Telephone: 915-542-1883

Fax Number: 915-542-3500

Respectfully submitted,

‘sf Jim Jopling

Jim Jopling

Attorney at Law
747 E. San Antonio Ave., Ste. 103

 
E] Paso, Texas 79901
(915} 541-6099 Voice
(866) 864-6854 Facsimile
jim@joplinglaw.com
www.joplinglaw.com

Respectfully submitted,

/s/ Louis E, Lopez
Louis E. Lopez

SBN: 00787923
416N. Stanton, Suite 400
El Paso, Texas 79901
Telephone 915-543-9800
Facsimile : 915-543-9804
Email: lopez@lelopezlaw.com

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing was served electronically via the

PACER filing system on all parties in accordance with the Federai Rules of Civil Procedure.

/s/ Gabriel 8. Perez
Gabriel §. Perez
IN THE UNITED STATE DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

§

JOSE L. OLIVA, §
Plaintiff, § CAUSE NO. 3:18-CV-00015-FM

v. §

§

UNITED STATES OF AMERICA, §

MARIO J. NIVAR, HECTOR §

BARAHONA and MARIO GARCIA, §

Defendants, §

FACT APPENDIX TO DEFENDANTS MARIO J. NIVAR, HECTOR BARAHON, and
MARIO GARCIA’S MOTION FOR SUMMARY JUDGMENT

FACTS

Defendants Mario J. Nivar, Hector Barahona, and Mario Garcia are referred to in this
motion as the Individual Defendants. They submit their declarations to establish certain facts
pertinent to their motions for summary judgment on the issue of their personal involvement in
the incident that the Plaintiff alleges gave rise to this case.

Defendant Mario J. Nivar’s declaration is Exhibit 1

Defendant Hector Barahona’s declaration is Exhibit 2

Defendant Mario Garcia’s declaration is Exhibit 3

Piaintiff Jose L. Oliva’s Response to Mario Garcia’s Interrogatories is Exhibit 4

References to the allegations of the Plaintiff's Original Complaint are specifically
identified in the next section, and the Supervisory Defendants specifically do not admit those

allegations as true.
 

Factual Summary Plead by Plaintiff

The Plaintiff has plead that he was in fact attempting to enter a federally controlled
medical facility, the E] Paso, Texas Veteran’s Administration clinic, on February 16, 2016, when
he was asked to provide identification by the individual defendants. Plaintiff's Original

Complaint pp. 3 of 6 at paragraphs 9 through 17.

 

 
EXHIBIT 1

 

 
IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

 

JOSE L, OLIVA, §
. §
Plaintiff, §
§
¥. §

§ EP-18-CV-00015-FM

UNITED STATES OF AMERICA; §
MARIO J. NIVAR; HECTOR §
BARAHONA; AND MARIO GARCIA, §
§
Defendants. §
§
AFFIDAVIT OF MARIO J. NIVAR
STATE OF TEXAS

§
8
COUNTY OF EL PASO §
ON THIS DAY, came before me, the undersigned Notary Public in and for the state of
Texas, Mario J. Nivar, a person whose identity was verified by me and who, upon his oath,
deposed and stated as follows:

“My name is Mario J. Nivar. I am over the age of 21 years, of sound mind, competent
and qualified to make this affidavit. I have personal knowledge of all facts stated in this affidavit
and | hereby swear and affirm that they are true and correct. I am a resident of El Paso County,
Texas, and I read, speak, and understand the English language.

“On February 16, 2016, I was employed by the Department of Veteran Affairs as a peace
officer providing security for the patients and physicians occupying said clinic. On that day, Jose
L. Oliva attempted to enter the facility without first clearing security. At the time he attempted
to enter the facility, he was not authorized to enter. He was not authorized to enter because none
of the security personnel, including me, had seen his driver's license. All people entering the
facility are required to show their driver's license before entering the facility. It is part of my
regular, assigned duties to prevent individuals from entering the facility when they have not been
given authorization to enter. The contact with the Plaintiff, Jose L. Oliva, was during the course

and scope of my employment and pursuant to my assigned duties as a peace officer with the

 

 
Department of Veteran Affairs. I was wearing my law enforcement uniform at the time.”
“Further Affiant Sayeth Naught.”

 

 

Mario J. Niva / affiant

SIGNED under oath before me on Ju \ \ ( O , 2019.
gH, CYNTHIAIMELDA RAMIREZ | i | hee WA
My Notary 10 # 131365148 a Adetir,

= + . az
tes By
BEN ae

Dp Notaty Public, State of Texas

 
EXHIBIT 2

DECLARATION OF HECTOR BARAHONA
IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

JOSE L. OLIVA, )
)

Plaintiff, )

)

Vv. ) Civil Action No, 3:18-CV-15-FM

)

UNITED STATES OF AMERICA )
MARIO J. NIVAR, HECTOR )
BARAHONA, and MARIO GARCIA, )
)

Defendants. )

)

 

DEFENDANT HECTOR BARAHONA’S AFFIDAVIT IN SUPPORT

Defendant, HECTOR BARAHONA after being duly sworn, states as follows:

“My name is HECTOR BARAHONA, one of the individual defendants in the
immediate cause of action. I am over the age of 18, a resident of E] Paso County, Texas, and I
read, speak, and understand the English language.

“On February 16, 2016, I was employed by the Department of Veteran Affairs medical
clinic providing security for the patients and physicians occupying said clinic. On that day, Jose
L. Oliva attempted to enter the facility without first clearing security. At the time he attempted
to enter the facility, he was not authorized to enter. He was not authorized to enter because none
of the security personnel, including me, had seen his driver's license. All people entering the
facility are required to show their driver's license before entering the facility. It is part of my
regular, assigned duties to prevent individuals from entering the facility when they have not
been given authorization to enter. The contact with the Plaintiff, Jose L. Oliva was during the
course and scope of my employment and pursuant to my assigned duties as a peace officer with
the Department of Veteran Affairs. | was wearing my work uniform.”

“Further Affiant Sayeth Naught.”

 

 

 
SIGNED under oath before me on WG & 2019. We th
ae

Notary Public, WUNLAB Texas

BERTHA FELDBUSCH
My Notary ID # 124248974

 

Dee Expites June 18, 2022

 
EXHIBIT 3

DECLARATION OF MARIO GARCIA
IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

JOSE L. OLIVA, )
)

Plaintff, )

)

Vv. } Civil Action No. 3:18-CV-15-FM

)

UNITED STATES OF AMERICA )
MARIO J. NIVAR, HECTOR )
BARAHONA, and MARIO GARCIA, )
)

Defendants. )

)

 

DEFENDANT MARIO GARCIA’S AFFIDAVIT IN SUPPORT

Defendant, MARIO GARCIA after being duly sworn, states as follows:

“My name is Mario Garcia, one of the individual defendants in the immediate cause of
action. I am over the age of 21 years, of sound mind, competent and qualified to make this
affidavit. 1 have personal knowledge of ail facts stated in this affidavit and I hereby swear and
affirm that they are true and correct. I am a resident of El Paso County, Texas, and I read,
speak, and understand the English language.

“On February 16, 2016, I was employed by the Department of Veteran Affairs medical
clinic providing security for the patients and physicians occupying said clinic. On that day, Jose
L. Oliva attempted to enter the facility without first clearing security. At the time he attempted
to enter the facility, he was not authorized to enter. He was not authorized to enter because none
of the security personnel, including me, had seen his driver's license. All people entering the
facility are required to show their driver's license before entering the facility. It is part of my
regular, assigned duties to prevent individuals from entering the facility when they have not
been given authorization to enter. The contact with the Plaintiff, Jose L. Oliva was during the
course and scope of my employment and pursuant to my assigned duties as a peace officer with
the Department of Veteran Affairs. | was wearing my work uniform.”

“Further Affiant Sayeth Naught.”

 
_ — F _ :
SS

Mario Garcia

SIGNED under oath before me on July & , 2019,

Notary Public, State ofTexas~

  
      

  

[ ait,  BERTHAFELDBUSCH
‘ed My Notary ID # 424248974
Expires June 18, 2022
EXHIBIT 4

PLAINTIFF’S RESPONSES TO INTERROGATORIES OF MARIO GARCIA
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

JOSE L. OLIVA, §
§
Plaintiff, §
§

¥. § CIVIL ACTION NO. 3:18-CV-00015-FM
§
UNITED STATES OF AMERICA, §
MARIO J. NIVAR, HECTOR §
BARAHONA, and MARIO GARCIA, §
§
Defendants. §

PLAINTIFE’S ANSWERS AND OBJECTIONS TO DEFENDANT MARIO GARCIA’S
FIRST SET OF INTERROGATORIES

TO: MARIO GARCIA, Defendant, by and through its Counsel of record, Mr. Gabriel Perez,
Ortega McGlashan Hicks & Perez, P.L.L.C., 609 Myrtle Ave., Suite 100 E! Paso, Texas
79901.

Comes now Plaintiff, JOSE L. OLIVA, and pursuant to the FEDERAL RULES OF CIVIL

PROCEDURE, submit these his Answers and Objections to Defendant Mario Garcia's First Set of

Interrogatories as follows:

Answers on Exhibit "A" attached hereto.
Respectfully submitted,

THE LAW OFFICES OF ENRIQUE MORENO
701 Magoffin Avenue

El] Paso, TX 79901

(915) 533-9977

(915)533-00353 Facsimile
pee

ENRIQUE MORENO
State Bar No. 14430500
cmorenaG ‘norenolaw.us
ELENA ALICIA ESPARZA
State Bar No. 24101736

cesparzalG norenclaw.us

Oliva vy. United States af America, et at
Plaintiff's Answers and Objections to Defendant Garcia’s First Set of Enterrogatories

Page J] of 7
AND

JOE A. SPENCER, JR.
State Bar No. 18921800
joe@joespencerlaw.com
1009 Montana Ave.

El Paso, TX 79902

(915) 532-5562

(915) 532-7535 Facsimile

Attorneys for Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that on the ae day of February, 2019, 1 delivered a true and correct
copy of the foregoing instrument to AH Counsel of Record, by Electronic Transmission and
Facsimile, in accordance with the FEDERAL RULES OF CIVIL PROCEDURE, as follows:

Gabriel 8. Perez, Esq.

Ortega McGlashan Hicks & Perez, PLLC
609 Myrtle Ave., Suite 100

Ei Paso, TX 79901

915-§42-3500-FAX
gabrielperez@omhplaw.com

Attorneys for Defendant

Mario Garcia

Jim K. Jopling, Esq.

747 East San Antonio Ave., Suite 103
E] Paso, TX 79901
866-864-6854-FAX
jim@joplinglaw.com

Attorneys for Defendant

Mario J. Nivar

Oliva v. United States of Anwrica, ef al.

Eric Paxton Wamer, Assistant U.S. Attorney
U.S. Attorney’s Office - SDTX

170] W. Business Hwy 83

McAllen, TX 78501

956-618-8016-FAX

paxton.wamer@usdoj}. pov

Attorneys for Defendant

United States ef America

Louis E. Lopez, Jr., Esq.
416N. Stanton, Suite 400
E] Paso, TX 79901
915-543-9804 - FAX
Nopez@lelopezlaw.com
Attorneys for Defendant
Hector Barahona

2

ENRIQUE MORENO

Plaintiff's Response to Defendant Maric Garcia First Set of Interrogaiories

Page 2 of 7
EXHIBIT “A”

1. GENERAL OBJECTIONS AND RESPONSES TO ALL INTERROGATORIES

1. Attorney-Client Privilege/Work Product Doctrine:

To the extent that any discovery request by Defendant intrudes upon the attorney-client
privilege or the attorney work-product doctrine, Plaintiff objects to such discovery. All
responses to this discovery request, including any supplementation, will be made subject to and
without waiving this objection.

2. Request for Material Prepared in Anticipation of Litigation:

To the extent that any discovery request by Defendant seeks information or documents
prepared in anticipation of litigation, Plaintiff objects to such discovery. All responses to this

discovery request, including any supplementation, will be made subject to and without waiving
this objection.

3. Physician-Patient Privilege:

To the extent that any discovery request by Defendant intrudes upon the physician- patient
privilege, Plaintiff objects to such discovery. Ali responses to this discovery request, including
any supplementation, will be made subject to and without waiving this objection.

4, Plaintiff responds to Defendant’s discovery requests in the manner and to the
extent that it is required to do so by the FEDERAL RULES OF CIVIL PROCEDURE. Plaintiff
objects to any instruction or any sub-part of any instruction that attempts to propose obligations
on Plaintiff in excess of those contained in the FEDERAL RULES OF CIVIL PROCEDURE.

5. Plaintiff objects to all definitions to the extent those definitions seek to modify
the plain meaning of any word used in Defendant’s discovery requests. Plaintiff will respond using
the plain meaning of any word contained in the interrogatory, but will recognize defined terms
relating to persons, entities or documents relevant to this case.

6. Plaintiff reserves the right to supplement or amend his responses hereto.

7. Plaintiff objects to these discovery requests to the extent that they exceed the
number of requests allowed by the FEDERAL RULES OF CIVIL PROCEDURE, or to the extent that a
definition set forth by Defendant attempts to impose an obligation on him in excess of the
obligations set forth in the FEDERAL RULES OF CIVIL PROCEDURE.

Oliva v. United States of America, et al
Plaintiff s Answers and Objections to Defendant Garcia’s First Set of Interrogatories

Page 3 of 7
&. Plaintiff reserves the right to utilize all facts discovered by the parties in any of
the depositions taken in this case, ali documents produced by Plaintiff to any Defendant in
response to any discovery requests, and all documents produced by any Defendant in response
to Plaintiffs, or any Defendant’s discovery requests. Plaintiff reserves the right to supplement
responses as discovery is ongoing.

It, ANSWERS TO INTERROGSTORIES

I. State the name, address and phone number of any person who examined the Plaintiff for
damages arising from the incident made the basis of the immediate law suit, and if you will
do so without a request to produce, please produce copies of any document, report or
pictures of said examination.

ANSWER:

Plaintiff has been and continues to be treated by the following medical providers. Medical
records in Plaintiff's possession will be produced in Plaintiff's Responses to Defendant’s
Requests for Production,

Barry L. Cromer, MD, Orthopaedic Surgeon
1700 Murchison
EI Paso, TX 79902

Chery] Ledford, MD, Orthopaedic Surgeon
4646 North Mesa Street
E] Paso, TX 79912

Gregory Misenhimer, MD, Orthopaedic Surgeon
4646 North Mesa Street
El Paso, TX 79912

Jorge L. Contreras, MD, ENT
201 Bartlett Street, Suite A
i] Paso, TX 79912

Dr. Haque, Pain Management
El Paso VA Clinic

5001 North Piedras Street

El Paso, TX 79930

Dr. Bernardo Tarin Godoy, Psychiatrist
El Paso VA Clinic

5001 North Piedras Street

El Paso, TX 79930

Oliva vy. United States af America, etal.
Plaintiff's Response to Defendant Mario Garcia First Set of Interrogataries

Pape 4 of 7
B. Neubraugh, MD, ENT
WBAMC
EJ Paso, TX 79930

Plaintiff reserves the right to supplement this response as discovery is ongoing.
2. Describe in detail the collision and each act or omission of each person in the incident made

the basis of your Complaint in the immediate suit. Please direct your attention to the
following details in answering this interrogatory:

a. Please state everything Defendant, Mario Garcia, did or failed to do, which
contributed to the alleged damages of the Plaintiff.

b. Please state everything any other Defendant did or failed to do, which contributed
to the alleged damages of the Plaintiff.

C. Please state anything that you, Jose L, Oliva did or failed to do, which contributed

to the alleged damages of the Plaintiff.

ANSWER:

On the date of the subject assault, Plaintiff entered the lobby at the El Paso VA Clinic and
placed his belongings into a bin as required by VA security. Officer Nivar, who was
manning the entry, asked Plaintiff for his identification, When Plaintiff informed the officer
that his identification was with his belongings in the bin, Officer Nivar became agitated
and removed Plaintiff's belongings to the other side of the security area out of Plaintiff's
reach. When a lieutenant questioned Officer Nivar, he responded that Plaintiff had an
attitude and needed to be spoken to in private. Officers Nivar removed his handcuffs.
Plaintiff, who had done nothing wrong and was attempting to comply with all instructions,
informed Officer Nivar that he had done nothing wrong and he should not be handcuffed.
Officer Nivar became more agitated.

Officer Barahona waived Plaintiff through the metal detector. As Plaintiff walked through
the metal detector, Officer Nivar brutally grabbed Plaintiff and placed him in a choke hold
while putting intense pressure on Plaintiff's head. Meanwhile, Officer Barahona brutally
grabbed Plaintiff's tefl arm and jerked It up in the air causing his shoulder to pop, Officer
Barahona then jerked Plaintiff's arm again and caused his shoulder to pop a second time.
Officer Nivar maintained his chokehold on Plaintiff. Plaintiff screamed that he could not
breath, but Officer Nivar did not release his chokehold.

Officer Mario Garcia joined Officers Nivar and Barahona. Together with the other officers,
Officer Garcia assaulted Plaintiff. Further, Officer Garcia brutally handcuffed Plaintiff and
slammed him into the ground. Officer Garcia then, and together with the other officers,
picked Plaintiff up and dragged him to the office.

Oliva vy. United States of America, ef ai.
Plaintiff's Answers and Objections to Defendant Garcia's First Set of Interrogatories

Page 5 of 7
3. Describe in detail any arrest, claim or other charge that may have been issued to you at any
time as a result of the incident made the basis of your Complaint, including grounds for
same and the result of any hearing or judgment on the same, the date of such hearing or
judgment and any fine, sentence or other penalty.

ANSWER:

Other than the subject incident, Plaintiff has never been arrested or convicted of any crime.

4. Describe in detail any other law suits that Plaintiff, Jose L. Oliva has been involved in.
Include the dates, location, name, parties, witnesses, nature and extent of damages,
hearings, lawsuits, orders, fines, penalties, judgments or convictions arising therefrom.

ANSWER:

Plaintiff objects to this imterrogatory because it requests information which is not within
the scope of discovery, is not relevant or will not lead to admissible evidence, is overly
broad, is unduly burdensome and constitutes harassment. Subject to the foregoing
objection, Plaintiff was a plaintiff in a case which involved an automobile accident in
approximately 1993 10 1995, cannot recall the exact date. He filed a claim for personal
injuries and the case was settled.

5. Please give the name, address and phone number of anyone except an expert who will not
testify at trial who took or prepared the following photographs or video recordings that you
possess or control, your attorney possesses or controls, or any agent of you or your attorney
possesses or controls:

a. Photographs or video recordings showing any injury alleged to have been caused
by the incident mentioned in the complaint;

b, Photographs or video recordings showing the Defendant;

c. State the number of photographs taken.

d. State the date when each photograph was taken.

e. State the name, address and telephone number of all persons who have conducted
any surveillance on any party to this law suit. State in detail all facts found in such
surveillance.

ANSWER:

Plaintiff will provide information in accordance with the Court’s Scheduling Order.

Oliva v. United States af America, et al.
Plaintiff's Response to Defendant Mario Garcia Firsi Set of Interrogatories

Page 6 of 7
6. If you assert or claim that a third party in any way caused or contributed to the occurrence
in question, please state what your assertion or claim is concerning how a third party in any
way caused or contributed to the accident in question and state the factual bases for your
contentions.

ANSWER:

Plaintiff is unaware of any.

7. Please state completely and fully all representations, statements, declarations or admissions
made by Defendant or any agents, servants or other Defendant, which you might attempt
io make known to the judge or jury in the trial of this lawsuit

ANSWER:

Plaintiff objects to this interrogatory because the request, as drafted, requests information
which is attorney work product and attorney thought process. Subject to this objection, see
documents produced by the United States of America in this case.

Oliva v. United States of America, gf at.
Plaintiff's Answers and Objections to Defendant Garcia's First Set of Interrovatories

Page 7 of 7
DECLARATION OF JOSE L. OLIVA

I declare under penalty of perjury that my answers to Defendant Mario Garcia’s First Set

of Interrogatories are true and correct. Executed on this £ Z day of February, 2019.

Loe Die

JOSE Li OLIVA
